McCLELLAN, J.
The bill involves the final settlement of an alleged partnership, and, of course, embraces an accounting. The respondent Yest, in his answer, admitted the existence of the partnership. In this state of the pleadings, the matter being material, the respondent was concluded by the admission, and estopped to deny the relation so long as that admission remains in the answer. — McGehee v. Lehman, Durr & Co., 65 Ala. 316; Gresham v. Ware, 79 Ala. 192; Toney v. Moore, 4 Stew. *414& P. 355. However, this status, created by the conclusions in the answer, cannot result in denying to either party the right to adduce testimony to show the true terms and conditions of the contract governing the respective interests of the parties therein or their share in the results of the business; nor can such status be given any effect to alter or impair the agreement under which the parties engaged in the enterprise. It is entirely immaterial whether, in acquainting the court with the terms and conditions of the contract, it is discovered that in law and fact no partnership existed. The account must be stated, and there is no way to do so without knowing the rights of the parties under the contract made by them. After a careful consideration of the testimony in this regard, which is in irreconcilable conflict, we find, with the chancellor, that about January 8, 1898, Vest became the owner of complainant’s interest in the mill and its attachments. Hence after that time the complainant was without concern in its operation or later disposition.
The admission in the answer entitled the complainant to an accounting under the rules and practices of the court. 'The accounts exhibited with the depositions of Yest are voluminous, consuming upwards of 100 pages of this transcript, and are comprised of the history of scores of transactions usually present in the operation of a sawmill. They cover a period of many years; and the correctness of some items is impugned, in greater or less degree, by testimony adduced. Under such conditions it is proper to order a reference to state the account between the parties. On a reference the contested items will be segregated, and the exceptions to the report will enable the chancery court, and this court on appeal, to understandingly and readily pass upon designated and assigned errors, rather than upon the undigested *415mass. — Moffett v. Manner, 154 Ill. 649, 39 N. E. 474; Daly v. St. Patrick's Church, 97 Ill. 19. The agreement by which Vest engaged to operate the mill under the style of J. W. Yest & Co. is, upon the whole legal evidence, found to be that Yest was to receive for his services the sum of $30 per month for the time devoted to the enterprise, and that Wiggins and Yest and complainant were to share one-third each in any profits accruing after all expenses were paid. Of course, the absence of profits up to January 8, 1908, or legally in hand at that time, would preclude the defendant from any recovery.
The decree appealed from is reversed, and the cause' is remanded, that proceedings may be had in accordance with this opinion, unless, in respect of the reference, complainant should decide that, in the light of our rulings, there were no profits in which he was entitled to share, and unless the answer is amended so as to eliminate the admission referred to. The costs of this appeal will be taxed against the appellant and appellee Yest in proportions of one-half each.
Beversed and remanded.
Tyson, C. J., and Haralson and Dowdell, Jj., concur.